Exhibit 10.2.1

 

 

THIS INSTRUMENT, AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY, ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AGREEMENT DATED MARCH 12, 2015 BETWEEN PNC BANK, NATIONAL
ASSOCIATION, AS AGENT, AND GILL FAMILY CAPITAL MANAGEMENT, INC., AND CONSENTED
TO BY THE BORROWERS DEFINED THEREIN.

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Security Agreement”) is made and entered into as
of the 12th day of March, 2015, by and between (i) Sypris Solutions, Inc., a
Delaware corporation (“Solutions”), Sypris Technologies, Inc., a Delaware
corporation, Sypris Electronics, LLC, a Delaware limited liability company,
SYPRIS DATA SYSTEMS, INC., a Delaware corporation, SYPRIS TECHNOLOGIES MARION,
LLC, a Delaware limited liability company, SYPRIS TECHNOLOGIES KENTON, INC., a
Delaware corporation, SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC, a Delaware
limited liability company, SYPRIS TECHNOLOGIES NORTHERN, INC., a Delaware
corporation, SYPRIS TECHNOLOGIES SOUTHERN, INC., a Delaware corporation, and
SYPRIS TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation, (each a
“Borrower” and collectively the “Borrowers”), and (ii) GILL FAMILY CAPITAL
MANAGEMENT, INC., a Delaware corporation (the “Lender”).

 

 

P R E L I M I N A R Y   S T A T E M E N T:

 

A.     The Lender has made available to the Borrowers a loan in the principal
sum of Four Million Dollars ($4,000,000.00) (the “Loan”).

 

B.     The Loan is evidenced by that certain Promissory Note of even date
herewith, jointly and severally made by the Borrowers, payable to the order of
the Lender, and in the face principal amount of Four Million Dollars
($4,000,000.00) (as amended, modified, restated, supplemented and renewed from
time to time, the “Note”).

 

C.     The obligation of the Lender to make the Loan to the Borrowers is
expressly subject to the condition, among others, that the Borrowers execute and
deliver this Security Agreement and grant to the Lender a second priority
security interest in all of the Collateral described below.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the mutuality, receipt and sufficiency of which are
hereby acknowledged, the Borrowers and the Lender hereby agree as follows:

 

1.     Security Interest; Authorization to File Financing Statement. To secure
the payment of the Note and all of the other indebtedness and obligations
described in Section 2 hereof, each Borrower hereby pledges, sells, assigns and
transfers to the Lender, and hereby grants to the Lender a security interest in
all of the following described collateral:

 

(a)     Accounts and Accounts Receivable. All of such Borrower’s existing and
future “accounts” and “accounts receivable,” being defined as all amounts owed
to the Borrower from whatever source, whether now existing, hereafter arising or
created and whenever and wherever acquired or arising, whether or not evidenced
by a document, instrument or chattel paper (including electronic chattel paper),
and including, without limitation, health-care-insurance receivables, if any,
general intangibles relating to accounts, drafts and acceptances, credit card
receivables, license fees, and all rights of the Borrower to payments for goods
sold, rented or leased, or for services rendered by any person and all fees,
charges, accounts, or other payments to which the Borrower may be entitled
(hereinafter collectively referred to as the “Accounts Receivable”);

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Inventory. All of such Borrower’s existing and future “inventory,” being
defined as all goods (as defined in the hereinafter defined Kentucky UCC),
merchandise and other personal property, other than farm products, of the
Borrower, whether now or hereafter acquired and whenever and wherever situated,
which are leased by the Borrower as lessor, held by the Borrower for sale or
lease or to be furnished under a contract of service, are furnished under a
contract of service, or which are supplies, raw materials, work in process or
materials used or consumed in the Borrower’s business, including without
limitation, together with all software used in the operation thereof, whether or
not the same constitutes embedded software (hereinafter collectively referred to
as the “Inventory”);

 

(c)     Documents, Chattel Paper, Instruments, and Intangibles. All of such
Borrower’s existing and future cash, accounts, balances, credits, money,
deposits, deposit accounts, chattel paper, documents, documents of title, bills
of lading, drafts, instruments (including promissory notes), general intangibles
(including without limitation, payment intangibles, all choses in action, causes
of action, corporate or other business records, inventions, designs, patents,
patent applications, equipment formulations, manufacturing procedures, quality
control procedures, trademarks, trademark applications, service marks, trade
secrets, goodwill, copyrights, design rights, software, computer information,
source codes, codes, records and updates, registrations, licenses, franchises,
custom lists, tax refunds, tax refund claims, and computer programs), all issued
and outstanding equity interests of any subsidiary owned by any Borrower
(excluding, however, equity interests in any foreign subsidiary of any
Borrower), and investment property (including certificated and uncertificated
securities, securities accounts, security entitlements, commodity accounts and
commodity contracts), receivables and all other intangible personal property of
whatever kind or type, together with the Borrower’s entire right, title and
interest in and to all insurance policies guaranties of payment and/or
performance, letter of credit rights and other security instrument and
supporting obligations and all proceeds thereof and all refunds of insurance
premiums thereunder, and all federal, state and/or local tax refunds, regardless
of whether any of same are now existing or are hereafter created or acquired by
the Borrower (hereinafter collectively referred to as the “Intangibles”);

 

(d)    Equipment. All of such Borrower’s existing and future equipment
(including without limitation, all software used in the operation thereof,
whether or not the same constitutes embedded software), machinery, motor
vehicles, fittings, chattels, tools, furniture, furnishings, building materials,
fixtures, trade fixtures, signs and other tangible personal property and assets
of whatever kind or type, including without limitation, all heating, pipes,
lighting, incinerating, waste removal equipment, generators, engines, tanks,
motors, wiring, conduits, switchboards, radio, television antenna, microwave
dish, security and alarm systems, plumbing, lifting, cleaning, fire prevention,
fire extinguishing and fire warning, refrigerating, ventilating units and
systems, communications equipment, air cooling and air conditioning equipment
(including compressor), elevators, lifts, computer systems, hardware and
software, carpeting, art work, lighting fixtures, millwork, together with all
extensions, attachments, parts, accessories, repairs, substitution, replacements
and additions thereto, and in every instance regardless of whether the same is
now in existence or hereafter acquired or acquired by the Borrower and
regardless of where the same is situated (hereinafter collectively referred to
as the “Equipment”);

 

(e)     Leasehold Interests. All of such Borrower’s existing and future right,
title and interest in and to the premises leased by such Borrower.

 

 
2

--------------------------------------------------------------------------------

 

 

(f)     Supporting Evidence and Documents. All supporting evidence and documents
relating to any of the foregoing property, including without limitation,
computer programs, disks, tapes and related electronic data processing media,
and all rights of such Borrower to retrieve the same from third parties, written
applications, credit information, account cards, payment records,
correspondence, delivery and installation certificates, invoice copies, delivery
receipts, notes, and other evidence of indebtedness, insurance certificates and
the like, together with all books of account, ledgers, and cabinets in which the
same are reflected or maintained; and

 

(g)     Accessions, Additions, Proceeds and Products. All accessions,
attachments, parts, repairs and additions to, and substitutions and replacements
of, any and all of the foregoing, and all proceeds and products of all the
property described in this Section 1.

 

Each item or type of collateral described in this Section 1 shall have the
meaning ascribed thereto in the Uniform Commercial Code as enacted in the
Commonwealth of Kentucky, as the same is revised, amended, modified and
supplemented from time to time (the “Kentucky UCC”), to the extent the same is
so defined therein. All of the property described in clauses (a) through (g)
above is hereby collectively, and each item of which is hereinafter
individually, referred to as the “Collateral”. There is included within the term
“Collateral” as used herein, all other property and interests therein of any
kind hereafter acquired by any Borrower meeting or falling within the general
description of the Collateral set forth herein.

 

Each Borrower authorizes the Lender to, at any time and from time to time, file
in any one or more jurisdictions, financing statements that describe the
Collateral, together with continuation statements thereof and amendments
thereto, without the signature of the Borrower and which contain any information
required by the Kentucky UCC, or the Uniform Commercial Code, as revised from
time to time, applicable to such jurisdiction for the sufficiency or filing
office acceptance of any financing statements, continuation statements or
amendments.

 

2.     Secured Obligations. Each Borrower has executed this Security Agreement
and has granted to the Lender a security interest in all of the Collateral to
secure (a) the payment of the entire unpaid principal of and all interest now
accrued or hereafter to accrue on the Note, and (b) the payment of all other
indebtedness of any Borrower to the Lender, whether now existing or hereafter
created, arising or acquired, absolute or contingent, joint or joint and
several, and due or to become due, under the Note, this Agreement or any other
document, agreement, mortgage or other instrument executed in connection
therewith (collectively, the “Loan Instruments”) (the Note and all of the other
indebtedness and obligations described in this Section 2 are hereinafter
collectively referred to as the “Secured Obligations”).

 

3.     Affirmative Covenants. Each Borrower hereby jointly and severally
covenants and agrees with the Lender that such Borrower will observe and perform
all of the following provisions until all of the Secured Obligations have been
paid in full to the Lender, this Security Agreement has been terminated by the
Lender and all Uniform Commercial Code financing statements filed in connection
herewith have been terminated of record:

 

3.1     Defend the Collateral. The Borrower shall at its own expense, defend the
Collateral against claims and demands of all persons and entities, and shall
take or cause to be taken all actions necessary or appropriate to preserve,
protect and maintain good right and title to all of the Collateral at all times.

 

 
3

--------------------------------------------------------------------------------

 

 

3.2     Insurance. The Borrower shall at its own expense, obtain and maintain
such insurance as is required pursuant to the terms of the Note and any other
Loan Instrument. The Borrower hereby collaterally assigns to the Lender all
rights of the Borrower to receive the proceeds of all of the insurance required
herein, not to exceed the unpaid principal balance of and all accrued interest
on all of the Secured Obligations. If the Borrower fails to obtain any of the
insurance described in the Note, this Agreement or any other Loan Instrument,
the Lender shall have the right, but not the obligation, to obtain the same at
the Borrower’s sole expense and all sums advanced by the Lender in obtaining
such insurance shall bear interest at the rate set forth in the Note as
applicable to overdue principal and/or accrued interest thereunder, and all such
advances and interest thereon shall constitute part of the Secured Obligations,
shall be secured by all of the Collateral with the same priority as the Note to
the fullest extent permitted by applicable law and shall be due and payable in
full to the Lender upon demand.

 

3.3     Maintenance of Collateral. The Borrower shall, at its own expense, take
or cause to be taken all actions necessary or appropriate to preserve all of the
tangible Collateral in good condition and repair, ordinary wear and tear
excepted, and the Borrower shall from time to time make or cause to be made all
necessary and proper repairs and replacements to the tangible Collateral so that
at all times the same shall be fully preserved and maintained.

 

3.4     Use or Inspection of Collateral. The Borrower shall use the Collateral
in complete compliance with all applicable laws, rules and regulations governing
the use thereof. Upon reasonable advance notice, the Borrower shall permit the
Lender and its officers, employees and agents to inspect the Collateral and all
books and records of the Borrower pertaining thereto at all reasonable times and
from time to time and the Borrower shall forthwith deliver to the Lender such
information concerning the Collateral as the Lender may from time to time
request in its sole and absolute discretion.

 

3.5     Change of Name and/or Location of the Collateral. The Borrower shall
advise the Lender in writing at least thirty (30) days in advance of any change
in the Borrower’s principal place of business or registered office or the
Borrower’s other places of business, or the opening of any new place of business
or any new location where any of the Collateral or any records concerning the
same may be located, or any change in the Borrower’s name or the adoption by the
Borrower of a trade name, assumed name or fictitious name.

 

3.6     Collection of Accounts Receivable and Intangibles. Subject to the
provisions of Section 8 hereof, the Borrower shall, at its own expense, take or
cause to be taken all reasonable steps to collect when due all of the Accounts
Receivable and Intangibles of the Borrower.

 

3.7     Further Assurances. The Borrower shall, at its own expense, execute and
deliver such Uniform Commercial Code financing statements, Uniform Commercial
Code amendments, continuation statements, and such other documents and
instruments and shall take such further actions as may be reasonably requested
by the Lender to carry out more effectively the purposes of this Security
Agreement and to perfect and continue the perfected status of the security
interest in the Collateral granted to the Lender pursuant hereto.

 

3.8     Possession and Control. The Borrower shall have possession of the
Collateral, except where otherwise expressly permitted by this Security
Agreement, where the Lender is permitted by applicable law and chooses to
perfect security interests by possession in addition to the filing of a
financing statement, or where Collateral is in the possession of a third-party.
To the extent required by Lender, the Borrower will join with the Lender in
notifying the third-party of the Lender’s security interests and obtaining an
acknowledgment from the third-party that it is holding the Collateral for the
benefit of the Lender. The Borrower will cooperate with the Lender in obtaining
control with respect to Collateral consisting of deposit accounts, investment
property, letter of credit rights and electronic chattel paper.

 

 
4

--------------------------------------------------------------------------------

 

 

4.     Negative Covenants. Each Borrower hereby jointly and severally covenants
and agrees with the Lender that the Borrower will observe and perform all of the
following provisions until all of the Secured Obligations have been paid in full
to the Lender, this Security Agreement has been terminated by the Lender and all
Uniform Commercial Code financing statements filed in connection herewith have
been terminated of record:

 

4.1     Levies. The Borrower shall not permit any of the Collateral to be levied
upon under any legal process.

 

4.2     Sale of Collateral. The Borrower shall not, without the prior written
consent of the Lender in every specified instance, sell, transfer, dispose of,
or further encumber any of the Collateral, except for the collection of Accounts
Receivable in the ordinary course of business, the sale of Inventory in the
ordinary course of business, the sale of Equipment no longer useable in the
Borrower’s business, and the divestitures required by PNC Bank (along with any
successors and assigns thereof, the “Senior Lender”) pursuant to each Borrower’s
loan documents therewith (collectively, the “Senior Loan Documents”).

 

4.3     Location of the Collateral. The Borrower shall not, without at least
thirty (30) days prior written notice to the Lender, change the location of any
of the Collateral or the books and records of the Borrower pertaining thereto.

 

5.     Representations and Warranties. Each Borrower jointly and severally
represents and warrants to the Lender as follows, which representations and
warranties shall be deemed to be continuing representations and warranties and
shall survive the execution and deliver of this Security Agreement:

 

5.1     Liens. The Borrower is the legal and equitable owner of all Collateral,
or has rights in or otherwise has the power to transfer the Collateral, and its
interests therein are free and clear of all liens and security interests, except
for the security interest created hereby, the lien of ad valorem property taxes
not yet due and payable, and the security interests granted in the Senior Loan
Documents.

 

5.2     Borrower Information. The exact legal name of the Borrower is as set
forth in the initial paragraph of this Security Agreement, the State of Delaware
is the state of organization of the Borrower, the Borrower’s tax identification
number, organizational number and principal place of business has been provided
to the Lender. The Borrower will not move such principal place of business
without giving the Lender thirty (30) calendar days prior written notice. The
Borrower shall not change its name, identity or corporate structure so long as
the Secured Obligations remain unpaid without the prior written consent of the
Lender. The Borrower has not had any other organizational names except that
which is listed in the initial paragraph of this Security Agreement.

 

6.     Events of Default. Any “Event of Default” as defined and described in the
Note shall be an Event of Default hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

7.     Remedies Upon Occurrence of Event of Default. Upon the occurrence of any
Event of Default hereunder, the Lender may declare all of the Secured
Obligations to be immediately due and payable and shall have all of the rights
and remedies of a secured party under the Kentucky UCC and in any state where
any of the Collateral may then be located, including without limitation, the
right to take possession of the Collateral and, in addition thereto, the right
to enter upon any premises upon which the Collateral or any part thereof may be
situated and remove the same therefrom. The Lender may require each and every
Borrower to make the Collateral (to the extent the same is movable) available to
the Lender at a place to be designated by the Lender that is reasonably
convenient to both the Lender and such Borrower. Unless the Collateral is
perishable or threatens to decline rapidly in value or is of a type customarily
sold on a recognized market, the Lender will give the Borrowers at least ten
(10) days prior written notice of the time and place of any public sale thereof
or of the time after which any private sale or any other intended disposition
thereof is to be made. Any such notice shall be deemed to meet any requirement
hereunder or under any applicable law, including without limitation the Kentucky
UCC, that reasonable notification be given of the time and place of such sale or
other disposition. After deducting all costs and expenses of collection,
storage, custody, sale or other disposition and delivery, including reasonable
legal costs and attorneys’ fees and all other charges against the Collateral,
the residue of the proceeds of any such sale or disposition shall be applied to
the payment of the Secured Obligations in such order of priority as the Lender
shall determine in its sole discretion, and any surplus shall be returned to the
Borrowers or to any person or party lawfully entitled thereto (including, if
applicable, any subordinated creditors of the Borrowers). In the event the
proceeds of any sale, lease or other disposition of the Collateral hereunder are
insufficient to pay all of the Secured Obligations in full, the Borrowers will
be liable for the deficiency, together with interest thereon at the rate
provided in the Loan Instruments as applicable to overdue principal and interest
thereunder, and the costs and expenses of collection of such deficiency,
including, to the extent permitted by law, reasonable legal costs and attorneys’
fees, expenses and disbursements. If the Lender sells any of the Collateral upon
credit, the Borrowers will be credited only with payments actually made by the
purchasers thereof, received by the Lender and applied to the indebtedness of
the Borrowers. In the event the purchaser of the purchased Collateral fails to
pay for such Collateral, the Lender may resale the Collateral and the Borrowers
shall be credited with the proceeds of the sale.

 

8.     Rights of Lender to Use and Operate Collateral. Upon any taking of
possession of the Collateral, as provided by Section 7 hereof, the Lender may,
from time to time, at the expense of the Borrowers, make all such repairs,
replacements, alterations, additions and improvements to any of the Collateral
as the Lender may deem proper. In any such case, the Lender shall have the right
to manage and control the Collateral and to carry on the business and to
exercise all rights and powers of the Borrowers with respect thereto as the
Lender shall deem best, including without limitation, the right to enter into
any and all such agreements with respect to the leasing and/or operation of the
Collateral or any part thereof as the Lender may see fit, and the Lender shall
be entitled to collect and receive all rents, issues, profits, revenues and
other income of the same and every part thereof. Such rents, issues, profits,
fees, revenues and other income shall be applied to pay the expenses of holding
and operating the Collateral and of conducting the business thereof, and of all
maintenance, repairs, replacements, alterations, additions and improvements to
the Collateral, and to make all payments which the Lender may be required or may
elect to make, if any, for taxes, assessments, insurance and other charges on
the Collateral or any part thereof, and all other payments which the Lender may
be required or authorized to make under any provision of this Security
Agreement, including without limitation, reasonable legal costs and attorneys’
fees. The remainder of such rents, issues, profits, fees, revenues and other
income shall be applied to the payment of the Secured Obligations in such order
of priority as the Lender shall determine in its sole discretion, and unless
otherwise provided by law or by a court of competent jurisdiction, any surplus
shall be returned to the Borrowers or to any person or party lawfully entitled
thereto (including, if applicable, any subordinated creditors of the Borrowers).
Without limiting the generality of the foregoing, the Lender shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by the Lender to enforce its rights and
remedies hereunder in order to manage, protect and preserve the Collateral and
to collect all rents, issues, profits, fees, revenues and other income thereof
and apply the same to the payment of all expenses and other charges of such
receivership, including without limitation, the compensation of the receiver,
and to the payment of the Secured Obligations as aforesaid until a sale or other
disposition of such Collateral shall be finally made and consummated.

 

 
6

--------------------------------------------------------------------------------

 

 

9.     Collections on Collateral by the Lender. Upon the occurrence of any Event
of Default, the Lender may notify or may require the Borrowers to notify, but
shall not be obligated to notify or require the Borrowers to notify, at any time
and from time to time, account debtors obligated on any or all of each
Borrower’s then existing or thereafter arising Collateral, including without
limitation, Accounts Receivable and Intangibles, to make payment directly to the
Lender, and may take possession of all proceeds of any Collateral, including
without limitation, Accounts Receivable and Intangibles in the Borrower’s
possession, and may take any other steps which the Lender deems necessary or
advisable to collect any or all such Accounts Receivable, Intangibles or other
Collateral or the proceeds thereof.

 

10.     Waivers, etc. Each Borrower, on its own behalf and on behalf of its
successors and assigns, hereby expressly waives presentment, demand, notice of
protest and, except as otherwise provided herein or in any other Loan
Instrument, all other demands and notices in connection with this Security
Agreement or the enforcement of the rights of the Lender hereunder or in
connection with any of the Secured Obligations or any Collateral. Each Borrower
further waives any right it may have to require the Lender to pursue any third
party for any Secured Obligation. No delay or omission on the part of the Lender
in exercising any right granted hereunder shall operate as a waiver of such
right or of any other right hereunder. Any waiver of any such right on any one
occasion shall not be construed as a bar to waiver of any such right on such
other future occasions. This Security Agreement and the security interest in the
Collateral created hereby shall terminate when all of the Secured Obligations
have been paid in full to the Lender and finally discharged in full. Each
Borrower’s waivers under this Section have been made voluntarily, intelligently,
and knowingly and after the Borrower has been apprised and counseled by its
attorney as to the nature thereof and its possible alternative rights.

 

11.     Binding Effect; Severability; Counterparts. This Security Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the term “Lender” shall be deemed to
include any other holder or holders of any of the Secured Obligations. This
Security Agreement shall also bind all persons who become bound as debtors to
this Security Agreement. In case a court of competent jurisdiction shall hold
any provision in this Security Agreement to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not be in any way affected or impaired thereby. This Security
Agreement may be executed in any number of counterparts and by the different
parties hereto or on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
instrument.

 

12.     Governing Law. This Security Agreement and the rights and obligations of
the parties hereunder shall be governed and construed in accordance with the
laws of the Commonwealth of Kentucky without regard to its conflicts of law
principles.

 

13.     Cumulative Rights and Remedies. All rights and remedies of the Lender as
set forth in this Security Agreement shall, to the fullest extent permitted by
applicable law, be cumulative, and the exercise by the Lender of any right or
remedy shall not be deemed to be an election of that right or remedy to the
exclusion of any other right or remedy of the Lender.

 

14.     Payment of Costs and Expenses. Each Borrower will pay any and all
reasonable costs and expenses incurred by the Lender in connection with (a)
enforcing this Security Agreement, (b) obtaining possession of the Collateral,
(c) the protection and preservation of the Collateral, (d) the collection of the
Note and the other Secured Obligations, and (e) any litigation involving the
Collateral, and any benefit accruing to the Lender by virtue of the provisions
hereof or the rights of the Lender hereunder.

 

 
7

--------------------------------------------------------------------------------

 

 

15.     Irrevocable Attorney-in-Fact. Each Borrower hereby irrevocably appoints
the Lender as such Borrower’s attorney in fact to do all acts and things which
the Lender may deem necessary or appropriate in its sole and absolute discretion
to perfect and continue the perfected security interest created by this Security
Agreement and to protect the Collateral, including without limitation, the
execution in the Borrower’s name as its irrevocable attorney-in-fact of Uniform
Commercial Code financing statements, amendments and continuation statements
covering the Collateral and the filing and recordation of the same, and
following the occurrence of an Event of Default hereunder, which Event of
Default continues beyond any applicable grace period, to endorse, in the name of
the Borrower, all checks, drafts and other instruments in the payment of the
Borrower’s Accounts Receivable and Intangibles, to give notices and receipts in
the Borrower’s name, to collect and bring any suit to collect or compromise
and/or to settle any such Accounts Receivable and Intangibles and to perform
such other acts in connection with such Accounts Receivable and Intangibles
and/or the other Collateral as the Lender determines in its sole and absolute
discretion to be necessary or appropriate to effectuate the purposes of this
Security Agreement.

 

16.     Future Advances. This Security Agreement secures all future advances or
loans that may be made at any time by the Lender to the Borrowers; provided,
however, it is understood by the parties hereto that the Lender is under no
obligation to make any advances or loans to the Borrowers except pursuant to the
terms and conditions of the Loan Agreement.

 

17.     Notices. All notices required or permitted to be given hereunder shall
be given in writing and shall be personally delivered or sent by facsimile,
express courier service or by registered or certified United States mail, return
receipt requested, postage prepaid, addressed as follows (or to such other
address to which either party hereto shall have given the other written notice):

 

 

 If to any Borrower:

 

c/o Sypris Solutions, Inc.

 

 

101 Bullitt Lane, Suite 450

 

 

Louisville, Kentucky 40222

 

 

Attention: General Counsel

 

 

Telephone: (502) 329-2017

 

 

Facsimile: (502) 329-2050

 

 

 

 

 

 

 cc:

 

Middleton Reutlinger

 

 

2500 Brown & Williamson Tower

 

 

Louisville, Kentucky 40202

 

 

Attention: Thomas Ice

    Telephone: (502) 625-2807     Facsimile: (502) 588-1971

                     

 
8

--------------------------------------------------------------------------------

 

 

If to the Lender:

 

Gill Family Capital Management, Inc.

 

 

101 Bullitt Lane, Suite 450

 

 

Louisville, Kentucky 40222

 

 

Attention: Jeffrey T. Gill

 

 

Telephone: (502) 329-2017

 

 

Facsimile: (502) 329-2050

 

 

 

Copy to:

 

Jeffrey A. Hamilton, Esq.

 

 

Reed Weitkamp Schell & Vice PLLC

 

 

500 West Jefferson Street

 

 

Suite 2400

 

 

Louisville, Kentucky 40202

 

 

Telephone: (502) 657-1302

 

 

Facsimile: (502) 562-2200

 

 

 

 

All notices shall be deemed given upon the earliest of (a) actual delivery in
person, (b) one Business Day (as such term is defined in the Loan Agreement),
after delivery to an express courier service, or (c) three Business Days after
having been deposited in the United States mail, in accordance with the
foregoing, or (d) the Business Day on which a facsimile has been sent and
confirmed in accordance with the foregoing.

 

18.     Time Is of The Essence. Time shall be of the essence in the performance
of all of the Borrowers obligations and covenants under this Security Agreement.

 

19.     Captions. The various section headings used in this Security Agreement
are inserted for convenience of reference only and shall be ignored in
construing the provisions hereof.

 

20.     No Third Party Rights. Nothing contained in this Security Agreement
shall operate for the benefit of or be construed to create or confer any rights
in favor of any individuals, corporations, partnerships or other entities not a
party to this Security Agreement (excluding the respective successors and
assigns of the Borrowers and the Lender).

 

 

 

[The remainder of this page has been intentionally left blank]

 

 
9

--------------------------------------------------------------------------------

 

 

 IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the day, month and year first above written.

  



Sypris Solutions, Inc.,

a Delaware corporation

 

By: /s/ John R.
McGeeney                                                                                     

 

Title: General Counsel                                                     
                                      

   

Sypris Technologies, Inc.,

a Delaware corporation

 

By: /s/ John R.
McGeeney                                                                                     

 

Title: General Counsel                                              
                                             

 

Sypris Electronics, LLC,

a Delaware limited liability company

 

By: /s/ John R.
McGeeney                                                                          
          

 

Title: General Counsel                                                     
                                      

   

SYPRIS DATA SYSTEMS, INC.,

a Delaware corporation

 

By: /s/ John R.
McGeeney                                                             
                       

 

Title: General Counsel                                                 
                                          

   

SYPRIS TECHNOLOGIES MARION, LLC,

a Delaware limited liability company

 

By: /s/ John R.
McGeeney                                                                                     

 

Title: General Counsel                          
                                                                 



 

 
10

--------------------------------------------------------------------------------

 

 



SYPRIS TECHNOLOGIES KENTON, INC.,

a Delaware corporation

 

By: /s/ John R.
McGeeney                                                                         
           

 

Title: General Counsel                             
                                                              

   

SYPRIS TECHNOLOGIES MEXICAN

HOLDINGS, LLC, a Delaware limited liability

company

 

By: /s/ John R.
McGeeney                                                                                     

 

Title: General Counsel                    
                                                                       

   

SYPRIS TECHNOLOGIES NORTHERN, INC.,

a Delaware corporation

 

By: /s/ John R.
McGeeney                                                                                     

 

Title: General Counsel                          
                                                                 

     

SYPRIS TECHNOLOGIES SOUTHERN, INC.,

a Delaware corporation

 

By: /s/ John R.
McGeeney                                                                                     

 

Title: General Counsel                                             
                                              

     

SYPRIS TECHNOLOGIES INTERNATIONAL,

INC., a Delaware corporation

 

By: /s/ John R.
McGeeney                                                                                     

 

Title: General
Counsel                                                             
                              

    (each a “Borrower” and collectively the “Borrowers”)



 

 
11

--------------------------------------------------------------------------------

 

 

GILL FAMILY CAPITAL MANAGEMENT, INC.

a Delaware corporation

 

  By: /s/ Jeffrey T.
Gill                                                                           
                 Title: Co-President &
Treasurer                                                                       
    (the “Lender”)

 

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
Sypris Solutions, Inc., a Delaware corporation, to be his free act and voluntary
deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



  

 

 

 

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
Sypris Technologies, Inc., a Delaware corporation, to be his free act and
voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



 

 
12

--------------------------------------------------------------------------------

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12 day of March, 2015, by John R. McGeeney, as the General Counsel of
Sypris Electronics, LLC, a Delaware limited liability company, to be his free
act and voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



       

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
SYPRIS DATA SYSTEMS, INC., a Delaware corporation, to be his free act and
voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



    

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES MARION, LLC, a Delaware limited liability company, to be his
free act and voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



       



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 



 
13

--------------------------------------------------------------------------------

 

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES KENTON, INC., a Delaware corporation, to be his free act and
voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



 

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC, a Delaware corporation, to be his
free act and voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



 

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES NORTHERN, INC., a Delaware corporation, to be his free act
and voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



 

 
14

--------------------------------------------------------------------------------

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES SOUTHERN, INC., a Delaware corporation, to be his free act
and voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



 

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation, to be his free
act and voluntary deed and the free act and voluntary deed of such company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



 

 

 



COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )



 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 12th day of March, 2015, by Jeffrey T. Gill, as the Co-President and
Treasurer of GILL FAMILY CAPITAL MANAGEMENT, INC., a Delaware corporation, to be
his free act and voluntary deed and the free act and voluntary deed of such
company.

 

 



 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

  [SEAL]    

 

My Commission Expires: July 20, 2015

 



 

 

15